UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MANUEL ARIAS and DANIEL MEJIA,                                                     2/20/20
               Plaintiffs,                           19-CV-4042 (ALC) (BCM)
       -against-
                                                     ORDER (1) GRANTING MOTION TO
A & J DELI FISH CORP. doing business as              WITHDRAW AND (2) SCHEDULING
Aurora Fish Grill., and JULIO CASTILLO,              STATUS CONFERENCE
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

        By letter-motion dated January 17, 2020 (Dkt. No. 28), attorneys Andrea Marie Moss and
Sima Asad Ali, of Ali Law Group PC, sought (1) to withdraw as counsel for defendants A & J
Deli Fish Corp., doing business as Aurora Fish Grill, and Julio Castillo (collectively,
Defendants), a request to which Defendants consented; (2) permission to submit a formal motion
for leave to withdraw, with an accompanying declaration and memorandum of law, to the Court
under seal, "with copies served on Defendants but not any other parties, in order to preserve the
confidentiality of the attorney-client relationship"; and (3) a stay of discovery pending resolution
of the withdrawal motion. (Id.)

        By Order dated January 17, 2020 (Dkt. No. 29), the Court permitted attorneys Moss and
Ali to submit their motion to withdraw and supporting papers to chambers; instructed plaintiffs
to file their objections to the motion, if any, no later than January 24, 2020; and directed
Defendants to mail their responses to the motion, if any, to chambers no later than January 31,
2020. The Court also stayed discovery pending resolution of the motion to withdraw. On January
24, 2020, attorneys Moss and Ali submitted their motion with supporting papers to chambers,
and promptly served those papers on Defendants. (Dkt. Nos. 31, 32.) In addition to an order
granting their application to withdraw, attorneys Moss and Ali "request[] an Order fixing [their]
attorneys' retaining and charging lien for counsel fees and disbursements to date."

                                      Motion to Withdraw

       No opposition to the motion having been received, and good cause for withdrawal having
been shown, it is hereby ORDERED that the motion of attorneys Moss and Ali for leave to
withdraw is GRANTED.

       However, withdrawing counsel are not entitled to a charging lien pursuant to N.Y. Jud.
Law § 475. A charging lien is simply "a security interest in the favorable result of litigation,
giving the attorney equitable ownership interest in the client's cause of action." Antonmarchi v.
Consol. Edison Co. of New York, 678 F. Supp. 2d 235, 240 (S.D.N.Y. 2010) (quoting
Chadbourne & Parke, LLP v. AB Recur Finans, 18 A.D.3d 222, 223, 794 N.Y.S.2d 349, 350 (1st
Dep't 2005)). Since counsel's former clients are the defendants in this FLSA action, and since
they have not alleged any counterclaims, they have no cause of action in which such a lien can
be granted. Rivkin v. A.J. Hollander & Co., 1996 WL 633217, at *4 (S.D.N.Y. Nov. 1, 1996)
("unless the defendant has asserted a counterclaim," defense counsel is not entitled to a charging
lien). Nor are withdrawing counsel entitled to a retaining lien where, as here, the case arises
under a federal statute with a fee shifting provision. See Order, Wilson v. Pasquale's Damarino's,
Inc., No. 1:10-cv-2709-PGG-RWL (S.D.N.Y. June 20, 2011), ECF No. 108 (denying
withdrawing defense counsel's request for a retaining lien in an FLSA action "because such liens
are not available when a case arises under a federal statute containing a fee shifting-provision,"
and collecting cases).

        Since defendant A & J Deli Fish Corp. is not a natural person, it must defend this
action through counsel. Consequently, it is further ORDERED that A & J Deli Fish Corp.'s new
counsel shall file a notice of appearance no later than March 20, 2020. If defendant Julio
Castillo wishes to proceed through counsel, his new counsel shall also file a notice of appearance
no later than March 20, 2020. If Julio Castillo wishes to proceed pro se, he must file a Notice of
Pro Se Appearance with the Court’s Pro Se Intake Office, located at 500 Pearl Street, Room 200,
New York, NY 10007, no later than March 20, 2020. The Notice is available here:
http://www.nysd.uscourts.gov/forms.php. Information about appearing pro se is available
here: https://nysd.uscourts.gov/prose.

                                       Status Conference

       Judge Moses will conduct a status conference in this action on March 24, 2020, at
11:30 a.m., in Courtroom 20A, 500 Pearl Street, New York, NY 10007. All parties, including
defendant Julio Castillo (whether pro se or through counsel), must appear at the
conference.

        It is further ORDERED that attorneys Moss and Ali shall promptly serve a copy of this
Order on their former clients, by email and U.S. Mail, and file proof of such service on ECF. The
Clerk of Court will be directed to terminate attorneys Moss and Ali as counsel of record in this
action once the proof of service has been filed.

Dated: New York, New York
       February 20, 2020
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge




                                                2
